Case 1:20-cv-03399-RM-NRN Document 38 Filed 03/25/21 USDC Colorado Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-03399-RM-NRN

  LEWIS JONES; and BRECKEN JONES; and KJ, a Minor,
  BY AND THROUGH PARENTS LEWIS AND BRECKEN JONES
  AS NEXT FRIENDS; and RJ, a Minor, BY AND THROUGH
  PARENTS LEWIS AND BRECKEN JONES AS NEXT FRIENDS;
  and NJ, a Minor, BY AND THROUGH PARENTS LEWIS AND
  BRECKEN JONES AS NEXT FRIENDS; and

  Plaintiffs,

  v.

  BOULDER VALLEY SCHOOL DISTRICT RE-2, Boulder, Colorado;

  Defendant.

  ______________________________________________________________________________

     UNOPPOSED MOTION FOR LEAVE TO MAINTAIN EXHIBITS TO
  DEFENDANT’S MOTION TO DISMISS UNDER LEVEL 1 RESTRICTION
  _____________________________________________________________________________

         Boulder Valley School District RE-2, (the “School District”) by and through

  undersigned counsel, moves under Local Rule 7.2 for an Order maintaining ECF No.

  35 (Exhibits to Defendant’s Motion to Dismiss) under Level 1 Restriction.

                               Conferral Certification

         Consistent with Local Rule 7.1A and the Court’s practice standards,

  undersigned counsel conferred with Plaintiffs’ counsel concerning this motion by

  email on March 24, 2021. Plaintiffs do not oppose this motion.
Case 1:20-cv-03399-RM-NRN Document 38 Filed 03/25/21 USDC Colorado Page 2 of 3




                                          Motion

        On December 31, 2020, Plaintiffs filed their amended complaint (ECF No. 13)

  seeking relief under 42 U.S. C. § 1983 and alleging violations of the First and

  Fourteenth Amendments to the U.S. Constitution. On March 11, 2021, Defendant

  moved to dismiss that complaint under Federal Rule of Civil Procedure 12(b)(6) for

  failure to state a claim. (ECF No. 33). Defendant attached several exhibits to this

  motion, including a five-page document filed under Level One Restriction. (ECF No.

  35.) The restricted documents are education records of the minor Plaintiffs’ that are

  shielded from disclosure under the Family Educational Rights and Privacy Act, 20

  U.S.C. § 1232g, 34 C.F.R. Part 99 (FERPA). The documents also contain information

  unknown to the public and which could be used to identify the minor Plaintiffs,

  including their names and the names of their parents and teachers. (ECF No. 35.)

  Plaintiffs have expressed to undersigned counsel a strong desire to shield the

  identities of the minor Plaintiffs in this case given their claim of retaliation.

        Plaintiffs’ interest in shielding the education records and identities of their

  minor children outweighs the presumption of public access to the emails in ECF No.

  35. It is not possible to redact such information from the restricted emails without

  compromising the substance and usefulness of the emails.

        The parties are conferring on and will soon be filing a proposed protective order

  that would shield certain information from public disclosure, including the education

  records and personally identifying information sought to be protected here.




                                              2
Case 1:20-cv-03399-RM-NRN Document 38 Filed 03/25/21 USDC Colorado Page 3 of 3




        WHEREFORE, Defendant Boulder Valley School District RE-2 requests that

  the Court grant this motion and maintain the documents filed at ECF No. 35 under

  Level One Restriction pursuant to Local Rule 7.2.

        Respectfully submitted this 25th day of March 2021.


                                                 CAPLAN AND EARNEST LLC

                                                 s/Elliott V. Hood
                                                 Michael W. Schreiner
                                                 Elliott V. Hood
                                                 3107 Iris Avenue, Suite 100
                                                 Boulder, CO 80301
                                                 Phone: (303) 443-8010
                                                 mschreiner@celaw.com
                                                 ehood@celaw.com

                                                  Attorneys for Defendant


                             CERTIFICATE OF SERVICE

         This is to certify that on the 25th day of March, 2021, a true and correct copy
  of the foregoing was filed with the US District Court of Colorado CM/ECF System
  which will notify the following:

  J. Brad Bergford, Esq.
  Illumine Legal, LLC
  7887 E. Belleview Avenue, Suite 1100
  Denver, CO 80111
  Phone: 303.228.2241
  Email: brad@lawillumine.com

 Attorneys for Plaintiff

                                                 s/Shellie Satterfield
                                                 Shellie Satterfield, Paralegal




                                             3
